Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 25, 2010 Cadiz Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-12114 77-0313235 (Commission File Number) (IRS Employer Identification No.) 550 South Hope Street, Suite 2850, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 271-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Golden State Water Company (“Golden State”) has executed an Option Agreement with Cadiz Inc. to acquire conserved water and related storage capacity in the Cadiz Water Conservation & Storage Project (“Project”).The agreement, which was executed on June 25, 2010, commits funds to the environmental review and also provides Golden State with options to acquire both a firm annual supply of water conserved by the Project and storage rights in the Project once the environmental review is complete.Pursuant to the agreement, Golden State has the right to acquire an annual supply of 5,000 acre-feet of water at a pre-determined formula competitive with its incremental cost of new water.The pricing for storage, also set out in the agreement, is based on volume and class of delivery acquired. A copy of the agreement is attached hereto as Exhibit 10.1, and is hereby incorporated by reference. Item 8.01Other Events On June 28, 2010, Cadiz Inc. (“the Company”) issued a press release announcing that the Company has entered into an Option Agreement with Golden State Water Company as described above in Item 1.01 of this Form 8-K.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statement and Exhibits (d)Exhibits 10.1 Option Agreement with Golden State Water Company dated June 25, 2010 99.1 Press Release dated June 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cadiz Inc. By: /s/ Timothy J. Shaheen Timothy J. Shaheen Chief Financial Officer Dated:June 28, 2010
